DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: WO 2015/199031 (hereafter—WO’031--) is the closest art of record.
In regards to claims 1, 13 and 15 WO’031 discloses as on Figures 2 and 4 a cutting insert (1), comprising: a first surface (3) having a polygonal shape; a second surface (5) located on an opposite side opposite of the first surface (3); a third surface (e.g. peripheral surface 7) located between the first surface and the second surface; and a cutting edge located on at least a part of a first ridge line where the first surface (3) intersects with the third surface (7), wherein the first surface comprises (3); a first corner (13(19)), a first side (on Figure 2, refer to the side located to the left of corner 13(19)) extended from the first corner (13(19)), a second side (13(23)) extended from the first corner (13(19), a first inclined surface (refer to the left-side inclined ridge surface as per Figure 4) that is located along the first side and has a larger height from the second surface (5) that increases as going away from the first side (towards corner 13(19), and a second inclined surface (refer to the right-side inclined ridge surface as per Figure 4) that is located along the second side and has a larger height from the second surface (5) that increases as going away from the second side (towards corner 13(19)); and in a plan view (Figure 2) of the first surface, a width of the first inclined surface in a direction orthogonal to the first side becomes larger as approaching the second side, and a width of the second inclined surface in a direction orthogonal to the second side becomes larger as approaching the first side.
claim 1, WO’031 fails to disclose that the first inclined surface has a concave curvilinear shape in a cross-section orthogonal to the first side, and has a radius of curvature in the cross-section orthogonal to the first side that becomes larger approaching the second side.
A modification of the device of WO’031 to have the first inclined surface has a concave curvilinear shape in a cross-section orthogonal to the first side, and has a radius of curvature in the cross-section orthogonal to the first side that becomes larger approaching the second side would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
For claim 13, WO’031 fails to disclose that the first surface comprises a top surface having a flat shape and the top surface is located closer to a center of the first surface than the first inclined surface; and a first angle decreases as approaching the second side, wherein the first angle is an angle formed by the top surface and the first inclined surface in a cross-section orthogonal to the first side.
A modification of the device of WO’031 to have the first surface comprises a top surface having a flat shape and the top surface is located closer to a center of the first surface than the first inclined surface; and a first angle decreases as approaching the second side, wherein the first angle is an angle formed by the top surface and the first inclined surface in a cross-section orthogonal to the first side, would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
For claim 16, WO’031 fails to disclose that the first surface comprises a top surface having a flat shape and the top surface is located closer to a center of the first surface than the first inclined surface and the second inclined surface; and in the plan view of the first surface, a second ridge line has a concave shape recessed relative to the first comer and is located where the first inclined surface and the second inclined surface intersect with the top surface.
A modification of the device of WO’031 to have the first surface comprises a top surface having a flat shape and the top surface is located closer to a center of the first surface than the first inclined surface and the second inclined surface; and in the plan view of the first surface, a second ridge line has a concave shape recessed relative to the first comer and is located where the first inclined surface and the second inclined surface intersect with the top surface, would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Claims 11 and 12 require all of the allowable subject matter and claimed limitations of allowable claim 1, and as such, are also allowed.
Claims 14 and 15 require all of the allowable subject matter and claimed limitations of allowable claim 13, and as such, are also allowed.
Claims 17 and 18 require all of the allowable subject matter and claimed limitations of allowable claim 16, and as such, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE N RAMOS/Primary Examiner, Art Unit 3722